

115 S864 IS: Balkan Economic Partnership Act
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 864IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Mrs. Shaheen (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote development goals and the strengthening of the private sector in Bosnia and Herzegovina.
	
 1.Short titleThis Act may be cited as the Balkan Economic Partnership Act.
		2.Purpose and
			 findings
 (a)PurposeThe purpose of this Act is to support economic opportunity and political progress in Bosnia and Herzegovina through the creation of an enterprise fund that will provide financial investment and technical assistance to small and medium-sized enterprises.
 (b)FindingsCongress makes the following findings: (1)The United States has a strong interest in ensuring the gains in stability and reconciliation made since the end of the Bosnian War in 1995 are not overtaken by difficult economic conditions.
 (2)In 2014, protests broke out across Bosnia and Herzegovina as a result of widespread frustration among the populace regarding the economy, which is currently experiencing an unemployment rate of more than 40 percent.
 (3)(A)A crucial element for economic progress in Bosnia and Herzegovina is robust growth among small and medium-sized enterprises (SMEs), which have struggled to access necessary financing.
 (B)Although the private sector credit-to-GDP ratio in Bosnia and Herzegovina grew from 25 percent in 2001 to over 65 percent in 2008, it has failed to grow in the years since, and is significantly less than the average for advanced economies.
 (C)Bank lending, which grew similarly rapidly before 2008, has grown barely more than 1 percent per year since then.
 (D)International financial institutions and foreign-owned private investment funds active in Bosnia and Herzegovina have provided growth finance for larger companies and infrastructure project financing, but have not substantially invested in SMEs.
 (4)(A)Bosnia and Herzegovina’s demographic, income and geographic characteristics are promising for SME growth.
 (B)Bosnia and Herzegovina is a market of almost 4,000,000 people, whose per capita income has grown by almost 50 percent in less than a decade, and substantial growth remains in order to achieve income parity with its Balkan neighbor economies.
 (C)Bosnia and Herzegovina currently imports almost $10,000,000,000 of goods per year, a substantial portion of which could be substituted for by domestic SME production.
 (5)To help foster and support the fledgling private sector in Central and Eastern Europe after the fall of the Berlin Wall, Congress, through enactment of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) and the FREEDOM Support Act (22 U.S.C. 5801 et seq.), authorized nearly $1,200,000,000 for the United States Agency for International Development (USAID) to establish 10 new investment funds (collectively known as the Enterprise Funds) to both support economic development objectives and realize substantial financial returns.
 (6)The Enterprise Funds— (A)channeled approximately $10,000,000,000 of public and private funding into more than 500 enterprises in 19 countries;
 (B)leveraged $6,900,000,000 in private investment capital from outside the United States Government; (C)provided substantial development capital where supply was limited;
 (D)created or sustained more than 300,000 jobs through investment and development activities; (E)funded $80,000,000 in technical assistance to strengthen the private sector; and
 (F)are expected to recoup 177 percent of the original USAID funding. (7)Enterprise funds established in partnership with United States partners, such as Poland, Hungary, Albania, Russia, and other European countries, have proven beneficial to the economies of such countries.
 (8)Creating a similar fund in close partnership with the people of Bosnia and Herzegovina would help sustain and expand economic reform efforts in Bosnia and Herzegovina and empower entrepreneurs to create urgently needed employment opportunities.
 (9)Establishing an enterprise fund for Bosnia and Herzegovina would— (A)help improve financial institutions within the country;
 (B)provide debt, equity, and other investment vehicles for commercially viable SMEs; and (C)make the investment environment more attractive to domestic and international investors.
					3.Purposes of
			 Bosnia and Herzegovina-American Enterprise Fund
 (a)In generalThe purpose of the Bosnia and Herzegovina-American Enterprise Fund is to promote more widely shared prosperity through private sector development and the policies and practices conducive thereto in Bosnia and Herzegovina, including through loans, microloans, equity investments, insurance, guarantees, grants, feasibility studies, technical assistance, capacity building of investees and other relevant organizations, joint ventures, and other measures.
 (b)Promotion of private sector developmentThe Bosnia and Herzegovina-American Enterprise Fund shall promote private sector development through—
 (1)the initiation and expansion of employment and profitability of private enterprises, particularly small and medium-sized enterprises;
 (2)the modeling, promotion, and dissemination of sound corporate governance and law-abiding Western business practices;
 (3)the promotion of policy reforms to improve the business enabling environment and facilitate foreign and domestic investment; and
 (4)the demonstration that private sector investment can be undertaken profitably. 4.Bosnia and Herzegovina-American Enterprise Fund (a)DesignationThe President is authorized to designate a private, nonprofit organization (to be known as the Bosnia and Herzegovina-American Enterprise Fund) to receive funds made available under this Act for the purposes specified in section 3.
			(b)Board of
			 directors
 (1)AppointmentThe Bosnia and Herzegovina-American Enterprise Fund shall be governed by a Board of Directors, which shall be comprised of 7 private citizens of the United States appointed by the President of the United States in consultation with the Administrator of the United States Agency for International Development. The Board is authorized to elect up to 3 additional members who are citizens of Bosnia and Herzegovina if agreed to unanimously by all members of the Board.
				(2)Qualifications
 (A)Business experienceFour members of the Board of Directors shall be selected from among people who have had successful business careers and demonstrated experience and expertise in international and particularly emerging markets investment activities, such as private equity or venture capital investment, banking, finance, strategic business consulting, or entrepreneurial business creation, and backgrounds in priority business sectors of the Fund.
 (B)Development experienceThree members of the Board of Directors shall be selected from among people with significant prior experience in development and an expert understanding of development priorities for Bosnia and Herzegovina.
					(3)United States
 Government liaisons to the boardThe President shall appoint the United States Ambassador to Bosnia and Herzegovina, or the Ambassador's designee, as well as the Assistant Administrator of the United States Agency for International Development for Europe and Eurasia, or the Assistant Administrator’s designee, as liaisons to the board.
				(c)Grants
				(1)In
 generalThere is authorized to be appropriated for the Department of State for fiscal year 2018 $30,000,000—
 (A)to carry out the purposes set forth in section 3 through the Bosnia and Herzegovina-American Enterprise Fund; and
 (B)to pay for the administrative expenses of the Bosnia and Herzegovina-American Enterprise Fund.
					(2)Compliance
			 requirements
					(A)In
 generalGrants may not be awarded to the Bosnia and Herzegovina-American Enterprise Fund under this section unless the Fund agrees to comply with the requirements under this section.
					(B)Grant
 agreementThe grant agreement between the United States Agency for International Development and the Bosnia and Herzegovina-American Enterprise Fund shall state that the Fund shall end its reinvestment cycle not later than December 31, 2033, unless the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, and after consultation with the appropriate congressional committees, determines that the Fund should be extended.
					(C)Prevention of money
 laundering and terrorist financingThe grant agreement between the United States Agency for International Development and the Bosnia and Herzegovina-American Enterprise Fund shall state that the Fund shall comply with procedures specified by the Secretary of State to ensure that grant funds are not provided by the Fund to or through any individual, private or government entity, or educational institution that advocates, plans, sponsors, engages in, or has engaged in, money laundering or terrorist activity or, with respect to a private entity or educational institution, that has as a principal officer of the entity’s governing board or governing board of trustees any individual that has been determined to be involved in or advocating money laundering or terrorist activity or determined to be a member of a designated foreign terrorist organization.
					(D)Disposition of
 assetsThe assets of the Bosnia and Herzegovina-American Enterprise Fund at the time the Fund is dissolved shall be returned to the General Fund of the United States Treasury and used to reduce the debt of the United States.
 (E)Authorization of legacy foundationIn the event the assets of the Fund at the end of the reinvestment cycle specified in subparagraph (B) exceed the total amount appropriated or otherwise made available to the Fund by the United States Government, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, is authorized to direct any such excess funds to a foundation for activities consistent with the purposes specified in section 3.
					(d)Notification
				(1)In
 generalNot later than 15 days before designating an organization to operate as the Bosnia and Herzegovina-American Enterprise Fund pursuant to subsection (a), the President shall provide the information described in paragraph (2) to the Chairman and Ranking Member of the appropriate congressional committees.
 (2)InformationThe information described in this paragraph is—
 (A)the identity of the organization to be designated to operate as the Bosnia and Herzegovina-American Enterprise Fund pursuant to subsection (a);
 (B)the name and qualifications of the individual who will serve as Chairman of the Board of Directors; and
 (C)the amount of the grant intended to fund the Bosnia and Herzegovina-American Enterprise Fund over the lifetime of the fund.
					5.Reports
			(a)Administrative
 expensesNot later than 1 year after the date of the enactment of this Act, and annually thereafter until the Fund is dissolved, the Fund shall submit to the appropriate congressional committees a report detailing the administrative expenses of the Fund, including any costs incurred by private firms hired to aid in the management of the fund.
			(b)GAO
			 report
 (1)Initial reportNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that examines—
 (A)the status of the Fund’s investments;
 (B)the Fund’s progress in establishing key management structures to support its mission and operations; and
 (C)the extent to which the Fund has complied with requirements in the grant agreements.
 (2)UpdatesThe Comptroller General shall, for the duration of the Fund and at the request of the appropriate congressional committees, provide an updated report on the Fund and any successor organization.
 (c)Independent reportsNot later than July 1, 2022, and July 1, 2030, the Administrator of the United States Agency for International Development shall commission a report, to be completed by an independent, third-party organization, evaluating the performance of the Bosnia and Herzegovina-American Enterprise Fund with respect to the purposes set forth in section 3. The report shall be made available to the appropriate congressional committees.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				6.Operation
			 provisions
			(a)Applicable
 provisionsSubsections (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421) shall apply with respect to the Bosnia and Herzegovina-American Enterprise Fund in the same manner as such provisions apply to Enterprise Funds designated pursuant to subsection (d) of such section.
 (b)ReinvestmentReturns on investments of the Bosnia and Herzegovina-American Enterprise Fund and other payments to the Fund may be reinvested by the Fund and used to fund noninvestment projects without further appropriation by Congress.
			7.Best practices and
 proceduresTo the maximum extent practicable, the Board of Directors of the Bosnia and Herzegovina-American Enterprise Fund should adopt the best practices and procedures used by Enterprise Funds, including those for which funding has been made available pursuant to section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421).